Order, Supreme Court, New York County entered March 19, 1973, unanimously modified, on the law and the facts, to provide that as a condition of the broadening of the scope of the issues to be tried before the Referee, the defendant-appellant shall have the opportunity for further examination of the witnesses theretofore produced at the hearings on the additional issues to be tried, and otherwise affirmed, without costs and without disbursements. The Attorney-General in this proceeding under article 23-A of the General Business Law, based on information developed at the hearings already held, has, by obtaining subsequent broadening of the issues, received the equivalent of permission to amend his complaint. Under the circumstances, the defendant-appellant should be permitted in his defense against the new issues tendered, further to examine those witnesses who have already testified. Concur — McGivern, J. P., Markewich, Kupferman, Murphy and Steuer, JJ.